UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 11, 2009 NOBLE INNOVATIONS, INC. (Exact name of registrant as specified in its charter) Nevada 000-53433 71-0934772 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3044 North 33rd Avenue Phoenix, Arizona (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (602) 455-0507 Copies of Communications to: Stoecklein Law Group Emerald Plaza 402 West Broadway
